DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 04/08/2021 have been entered.  Claims 1, 2, 4-11, 13, and 17-25 are pending, claims 17-20 have been withdrawn from consideration, and claims 1, 2, 4-11, 13 and 21-25 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al. (U.S. 2005/0222499) in view of Shelnutt (U.S. 2007/0015968) and Missov et al. (U.S. 2015/0320298)
With respect to claim 1, Banik et al. teaches an endoscope system, comprising: 
a shaft (20,120 for example) including: 
a proximal end (around 124, FIG. 3C for example), 
a distal portion configured for insertion into a subject, wherein the distal portion has a distal end (22, FIG. 2 for example), and 

a visualization system coupled to the shaft for visualizing a region distal to the distal end of the shaft (para [0138]); and 
a handle (80) coupled to the proximal end of the shaft (para [0064]), wherein the handle is configured for gripping by a user, and wherein the handle includes: 
a shaft control system for controlling operation of the shaft (para [0070]), and 
an instrument control system for controlling operation of an instrument extendable through the shaft (para [0079]).
However, Banik et al. does not teach a laser control system for controlling a laser energy system configured to fragment kidney stones, cut tissue, ablate tissue, or coagulate tissue.  Banik et al. further does not teach a base.
With respect to claim 1, Shelnutt teaches an analogous endoscope comprising:
a shaft (12); and
a handle (32) coupled to the shaft, wherein the handle includes:
a laser control system (72) for controlling a laser energy system (para [0036]) configured to fragment kidney stones, cut tissue, ablate tissue, or coagulate tissue (para [0041]).
With respect to claim 1, Missov et al. teaches an endoscope system comprising
a base (280A) including a ball and socket connection (para [0043]) configured for coupling with and supporting a handle (FIG. 2), thereby allowing the handle to rotate and pivot multi-directionally relative to a remainder of the base.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Banik et al. to include a laser control system for controlling a laser energy system configured to fragment kidney stones, cut tissue, 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the base of Missov et al. with the endoscope system of Banik et al. in order to allow the operator to enjoy full functionality of the probe without inadvertently disturbing the selected position and orientation in order to acquire an image (para [0004] of Missov et al.).
With respect to claim 2, Banik et al. teaches the shaft control system controls one or more actuators for at least one of translating the shaft along a central longitudinal axis of the shaft, rotating the shaft about the central longitudinal axis, and bending the shaft (para [0033]).
With respect to claim 4, Banik et al. teaches the instrument control system controls an actuator (56a-c) for translating the instrument along a central longitudinal axis of the instrument (para [0070]).
With respect to claim 5, Shelnutt teaches the laser control system controls delivery of laser energy by activating the laser energy system (para [0041]).
With respect to claim 6, Banik et al. teaches at least one of the shaft control system and instrument control system includes a button or a switch on the handle, the button or the switch being positioned on the handle for manipulation by the user while the user grips the handle (FIG. 5A).
With respect to claim 7, Banik et al. teaches the handle is a single unitary handle of the endoscope system (FIG. 5a).
With respect to claim 8, Banik et al. teaches the handle is configured for gripping by a single hand of the user and for activating the shaft control system and the instrument control system by the single hand (FIG. 5a).
With respect to claim 9, Banik et al. teaches an endoscope system, comprising: 
a shaft (20,120 for example) including:

a distal portion configured for insertion into a subject, wherein the distal portion has a distal end (22, FIG. 2 for example), and 
a visualization system coupled to the distal end of the shaft for visualizing a region distal to the distal end of the shaft (para [0138); 
a handle (80) coupled to the proximal end of the shaft (para [0064]), wherein the handle is configured for gripping by a user, and wherein the handle is configured to control (para [0115]) the shaft (para [0070]), an  instrument (para [0079]), and a laser energy system (para [0075]) 
However, Banik et al. does not teach a base.
With respect to claim 9, Shelnutt teaches an analogous endoscope comprising:
a shaft (12); and
a handle (32) coupled to the shaft, wherein the handle is configured to control a laser energy system (para [0036]) configured to fragment kidney stones, cut tissue, ablate tissue, or coagulate tissue (para [0041]).
With respect to claim 9, Missov et al. teaches an endoscope system comprising
a base (280A) including a ball and socket connection (para [0043]) configured for coupling with and supporting a handle (FIG. 2), wherein the handle is adjustable relative to the base by a hand of a user while the base and the handle are coupled, and wherein the ball and socket are frictionally engaged so that a position of the handle relative to the base is maintained immediately after the user removes the hand from the handle (para [0019]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Banik et al. to include a laser control system for controlling a laser energy system configured to fragment kidney stones, cut tissue, ablate tissue, or coagulate tissue as taught by Shelnutt in order to provide a means of eliminating or reducing the size of a blockage in vivo (para [0014] of Shelnutt).

With respect to claim 10, Banik et al. teaches the handle includes a plurality of buttons or switches positioned on the handle for manipulation by a single hand of the user while the single hand grips the handle, and manipulation of the plurality of buttons or switches controls operation of the shaft and the instrument. (FIG. 5a).
With respect to claim 11, Banik et al. teaches at least one of the buttons or switches is operatively coupled to an actuator for at least one of deflecting the shaft, translating the shaft along a central longitudinal axis of the shaft, and rotating the shaft about the central longitudinal axis (308, FIG. 5a).
With respect to claim 13, Banik et al. teaches at least one of the buttons or switches is operatively coupled to the instrument to control at least one of translation of the instrument along a central longitudinal axis of the instrument via activation of an actuator engaging the instrument, or emission of energy via activation of the instrument (para [0115], [0079]).
With respect to claim 22, Banik teaches the shaft further includes a lumen extending between the proximal end and the distal end, wherein the lumen is configured to receive the instrument extendable through the lumen of the shaft (para [0069], [0140]).
With respect to claim 23, Missov et al. teaches the ball and socket are frictionally engaged so that a position of the handle relative to the base is maintained immediately after the user removes the hand from the handle (para [0019]).
With respect to claim 24, Missov et al. teaches the base further includes a dock (280a) including a mating portion (242a,b) configured to engage with a lower surface of the handle 
While Missov et al. does not depict the ball and socket, it would be obvious to have the stem includes the ball and the housing includes the complementary socket forming the ball and socket connection because there are a finite number (two) of configurations for adapting a ball and socket as the joint shown in FIG. 2 and therefore one of ordinary skill in the art could have pursued either potential solution with a reasonable expectation of success.
With respect to claim 25, Missov et al. teaches the base further includes at least one mount configuration (260) to further maintain a lateral position/orientation, a proximal and distal position/orientation, and/or a rotational position/orientation of the handle immediately after the hand of the user is removed from the handle.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Missov is silent with respect to “a base including a ball and socket connection,” Examiner respectfully disagrees.  Missov expressly teaches the joint 250 can be a ball and socket at paragraph [0043].
In response to Applicant’s argument that Missov fails to teach or suggest “wherein the ball and socket are frictionally engaged so that a position of the handle relative to the base is maintained immediately after the user removes the hand from the handle,” Examiner respectfully disagrees.  As set forth above, Missov does teach the joint can be a ball and socket joint at paragraph [0043].  A ball and socket joint inherently has a frictional engagement.  Further, Applicant’s argument that one of ordinary skill would understand that said clamp or lock would require another clamping or locking action performed by a user after adjusting a joint to a preferred position is not persuasive at least because Applicant has provided no arguments that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795